Citation Nr: 1226437	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  05-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from November 5, 2001?

2.  Entitlement to service connection for polyarthritis, to include secondary to Agent Orange exposure.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease, to include secondary to Agent Orange exposure.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  

5.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  

REPRESENTATION

Appellant represented by: Veterans of the Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Des Moines, Iowa and Atlanta, Georgia.  

In November 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A copy of the transcript is of record.  

In April 2009, the Board denied entitlement to a rating in excess of 30 percent for PTSD for the term since November 5, 2001.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The April 2009 Board decision also remanded the issues of entitlement to service connection for polyarthritis, chronic obstructive pulmonary disease, and coronary artery disease for additional development.  

In October 2009, the parties filed a Joint Motion for Partial Remand.  The parties agreed that remand was warranted to allow the Board to provide a more complete statement of reasons and bases.  The joint motion indicated that the claims that were remanded were not before the Court for review and should not be disturbed.  An October 2009 Order granted the motion for remand.

In September 2010, the Board remanded the appeal for additional development.  

In October 2011, the RO granted entitlement to service connection for coronary artery disease status post myocardial infarction.  As that issue was resolved, it is no longer for consideration by the Board.  

The issues regarding entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities and entitlement to a temporary total evaluation will be discussed in greater detail below.  

At the time of the September 2010 remand, the Board recognized the Georgia Department of Veterans Services as the Veteran's representative.  In February 2011, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States (VFW).  

In May 2012, VFW asked the Board to clarify representation.  VFW noted that some correspondence was being sent to them and some was being sent to the State service organization.  They further noted that argument was submitted by the State service organization in April 2012.  

In June 2012, the Board sent the Veteran a letter requesting clarification as to his wishes for representation.  The Veteran was advised that he could represent himself, appoint an accredited Veterans Service Organization, or appoint a private attorney or agent.  He was further notified that if the Board had not heard back from him or his new representative within 30 days of this letter, it would be assumed that he wished to represent himself.  To date, the Veteran has not responded to the referenced letter.  Accordingly, the Board does not recognize a representative at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In May 2004, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective January 10, 2003.  The Veteran disagreed and subsequently perfected this appeal.  In August 2005, the RO assigned an earlier effective date for the grant of PTSD and 30 percent rating from November 5, 2001.  As noted, the Board denied the Veteran's appeal in April 2009 and that decision was subsequently vacated on the basis of a joint motion.  Extensive evidence was added to the record following the September 2010 remand.

In March 2012, the AMC furnished a supplemental statement of the case and indicated that a 10 percent evaluation was warranted for PTSD from November 5, 2001; and that a 30 percent evaluation was not warranted until June 3, 2011.  The AMC noted that no action would be taken for any reduction in evaluation.  Thus, the 30 percent evaluation for PTSD remains in effect since November 5, 2001.  

In April 2006, the RO denied entitlement to service connection for polyarthritis nadosa and chronic obstructive pulmonary disease.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran contends that the 30 percent evaluation assigned for PTSD does not adequately reflect the severity of his disability.  He also contends that service connection is warranted for polyarthritis and chronic obstructive pulmonary disease.  

The Veteran's Virtual VA eFolder contains more than one thousand new VA medical records.  On review, a May 2011 telephone contact note indicates that the Veteran called and stated that he needed a letter to Social Security that indicates he is unable to work due to his disability and medications.  He stated that he had a job last year but was fired due to service-connected disability.  An August 2011 social work note indicates that the Veteran filed for supplemental security income.

Evidence of record suggests that the Veteran has filed for disability benefits from the Social Security Administration.  There is no indication that these records were requested.  These records are potentially relevant to the current appeal and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

As noted, the Veteran contends that he is unemployable due to service-connected disability.  The Veteran currently meets the schedular requirements for an award of individual unemployability and under the circumstances of this case, a remand is necessary so that the RO can adjudicate the claim of entitlement to individual unemployability benefits.  See 38 C.F.R. § 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability will be considered "part and parcel" of the claim for benefits for the underlying disability.)  

In March 2009, the RO denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  In April 2009, the Veteran submitted a notice of disagreement.  In June 2010, a Decision Review Officer (DRO) hearing was held.  Notwithstanding, it does not appear that a statement of the case was furnished.  As such, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO is to readjudicate the issues of what evaluation is warranted for PTSD from November 5, 2001; and entitlement to service connection for polyarthritis and chronic obstructive pulmonary disease.  The issue of entitlement to a total disability evaluation based on individual unemployability must also be adjudicated.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  The AMC/RO must issue a statement of the case addressing entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely substantive appeal is filed.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



